Citation Nr: 0733413	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for hypertension 
claimed as due to penicillin reaction.

3.  Entitlement to service connection for a disability 
manifested by an irregular heart beat claimed as due to 
penicillin reaction.

4.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers and gastroenteritis.

5.  Entitlement to service connection for a disability 
manifested by reaction to penicillin.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to 
September 1955.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in February 2004 and September 2005.  
This matter was originally on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied service 
connection for respiratory problems, hypertension due to 
penicillin reaction, irregular heartbeat due to penicillin 
reaction, ulcers/gastroenteritis, reaction to penicillin, and 
bilateral hearing loss.

The Board notes that the veteran's claim for bilateral 
hearing loss was previously denied in the September 2005 
Board decision.  Thus, that issue is no longer on appeal and 
will not be discussed in this decision.  

Based on an August 2007 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007). 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that any of the veteran's currently diagnosed chronic 
respiratory disorders are related to active military service.

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed hypertension is 
related to service or manifested to a compensable degree 
within a year of discharge.  

4.  The competent medical evidence of record does not show 
that the veteran currently suffers from a disability 
manifested by an irregular heartbeat as due to his active 
military service.

5.  The competent medical evidence of record does not show 
that the veteran currently suffers from a gastrointestinal 
disorder related to his active military service.  

6.  The competent medical evidence of record does not show 
that the veteran currently suffers from a disability 
manifested by reaction to penicillin.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  Hypertension claimed as due to penicillin reaction was 
not incurred in or aggravated by active military service nor 
may it be presumed to have incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  A disability manifested by an irregular heart beat 
claimed as due to penicillin reaction was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

4.  A gastrointestinal disorder to include ulcers and 
gastroenteritis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  A disability manifested by reaction to penicillin was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

As a preliminary matter, the Board notes that the veteran was 
not provided with adequate VCAA notice in this case prior to 
the June 2002 rating decision denying his claims.  Although 
the veteran was sent a VCAA notice letter in April 2002, the 
Board previously found in its February 2004 Remand that the 
notice and duty to assist provisions of the VCAA had not been 
met because the veteran had not been informed that his claims 
(which had been denied in a March 1999 rating decision as not 
well-grounded) were being reconsidered by the RO in its June 
2002 rating decision.  The Board explained that that the 
veteran had been sent a VCAA notice letter in April 2002 
after he had filed a claim seeking entitlement to service 
connection for hearing loss; however, the letter did not 
specify any disabilities being considered by the RO at that 
time.  Nonetheless, any defect with respect to the timing of 
the notice has been remedied as the veteran was sent adequate 
VCAA notice in February 2004 and October 2005 and his claims 
were subsequently readjudicated in March 2005 and December 
2005, as will be explained below.  

In correspondence dated in February 2004, the RO advised the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency with respect to his claims.  The RO also asked that 
the veteran provide VA with any evidence or information that 
he may have pertaining to his appeal.  The RO further advised 
the veteran that he may lose money if he took more than one 
year to submit the requested information and evidence and his 
claim was granted because VA would not be able to pay him 
back to the date he filed his claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  Moreover, the RO informed the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits as the relevant 
enclosure was noted to have been sent along with the VCAA 
letter and the veteran has not indicated that he did not 
receive such notification.  

The Board notes that the veteran has not been advised 
regarding the degree of disability with respect to his 
claims.  Nonetheless, such notice defect constitutes harmless 
error in this case as the veteran's claims are being denied 
for reasons explained in greater detail below and, 
consequently, no disability ratings will be assigned.  

The Board further observes that the RO provided the veteran 
with a copy of the June 2002 rating decision, the February 
2003 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in March 2005 and 
December 2005, which included a discussion of the facts of 
the claims, pertinent laws and regulations, notification of 
the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  The RO also sent a 
follow-up duty to assist letter in October 2005.     

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination and nexus opinions with 
respect to his claims in November 2005.  The Board also 
observes that the veteran's service medical records, DD Form 
214, and VA treatment records from September 1998 to March 
2002 are of record.  The Board further notes that the RO 
attempted to verify the use of asbestos aboard on the U.S.S. 
Boxer, the naval ship on which the veteran was stationed, as 
will be explained below.  The Board notes that the veteran 
told the November 2005 VA medical examiner that he had 
received treatment at Southwest Medical Center for 
gastrointestinal problems (i.e., bowel obstruction that led 
to his having a third of his intestines removed) in 1995 and 
respiratory problems (acute exacerbation of asthma versus 
acute bronchitis) in 2005 and such records are not contained 
in the claims folder.  However, the veteran merely reported 
that he received treatment for such problems and did not 
indicate that a medical examiner had linked a respiratory or 
gastrointestinal disorder to service.  It is also noted that 
the November 2005 VA examiner considered the veteran's 
reported history when rendering his opinion and conducting 
his physical examination of the veteran.  The examiner 
determined that the veteran did not currently suffer from a 
gastrointestinal disorder and his respiratory problems were 
not related to service.  Moreover, records from 1995 would 
not tend to show that the veteran currently suffers from a 
gastrointestinal disorder. Thus, a remand to obtain the 
treatment records from Southwest Medical Center is not 
necessary and would only cause further delay in the 
adjudication of the veteran's claims.       

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
the RO substantially complied with its February 2004 and 
September 2005 Board Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria and Analysis 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

In regard to the veteran's claimed asbestos exposure, the 
Board observes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations.  VA, however, has issued a 
circular on asbestos-related diseases that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21.  The provisions of M21-1, Part VI, 
par. 7.21(a), (b), & (c) are not substantive in nature, but 
relevant factors discussed by them must be considered by the 
Board in all decisions in order to fulfill the Board's 
obligation under 38 U.S.C.A § 7104(d)(1) to provide an 
adequate statement of the reasons and bases for a decision.  
See VAOPGCPREC 4-00; Ennis v. Brown, 4 Vet. App. 438, vacated 
at 4 Vet. App. 523, new decision issued at 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The first 
three sentences of M21-1, Part VI, par. 7.21(d)(1) are 
substantive in nature and must have been followed by the 
agency of original jurisdiction or the appeal must be 
remanded for this development.  VAOPGCPREC 4-00.  
Additionally, while not discussed in VAOPGCPREC 4-00, it is 
likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran has repeatedly asserted 
that his claimed disorders are related to his period of 
active military service.  However, the veteran does not have 
the requisite medical expertise to diagnose his claimed 
disorders or render a competent medical opinion regarding 
their causes.  Thus, competent medical evidence showing that 
his claimed disorders are related to service is required.  

Respiratory Disorder 

The veteran essentially contends that his current respiratory 
disorder is related to in-service asbestos exposure.  

A review of the medical evidence of record reveals that the 
veteran currently suffers from multiple chronic respiratory 
disorders.  Most recently, the November 2005 VA medical 
examiner noted that the veteran had chronic obstructive 
pulmonary disease (COPD).  It is additionally noted that the 
veteran's VA treatment records include diagnoses of asthma 
and note that the veteran has been prescribed albuterol, a 
medication used to treat asthma.  

The Board observes that the veteran does not contend and the 
service medical records do not show that he was treated for 
or diagnosed as having a chronic respiratory disorder in 
service.  Indeed, the service medical records are absent of 
any findings of a chronic respiratory disorder in service.  
Furthermore, the earliest finding of asthma of record is 
noted in 1998, approximately 43 years after the veteran's 
discharge from service.  The record further shows that COPD 
is first noted in November 2005, approximately 50 years after 
discharge.    

The Board additionally notes that there are no service 
records that document the veteran's exposure to asbestos 
during service.  While the veteran's DD Form 214 notes that 
he served as a deck engineer aboard the naval ship, U.S.S. 
Boxer, the veteran's service medical records make no mention 
of asbestos.  In addition, the National Archives and Records 
Administration (NARA) was unable to verify that asbestos was 
used aboard the U.S.S. Boxer during the veteran's period of 
active military service.  In February 2004 correspondence, 
the RO requested from NARA records for the U.S.S. Boxer for 
the period 1945 to 1957 to determine whether there was any 
likelihood of asbestos exposure.  In response, NARA noted in 
November 2004 correspondence that it was in custody of the 
deck logs of the U.S.S. Boxer from 1945 to 1957; however, the 
logs from that period would approximate nearly 8,000 pages 
and providing such a volume of documentation would not be 
practicable.  NARA also explained that the deck logs of the 
U.S.S. Boxer would not provide any information pertaining to 
the use of asbestos or any other substance as the deck logs 
were intended to serve as a general record of the movements 
of the ship and were not intended to document all activities 
taking place on or around the ship.   

Furthermore, no competent medical evidence links the 
veteran's current chronic respiratory disorders to his active 
military service to include his claimed in-service asbestos 
exposure.  The veteran's service medical records are absent 
of any findings of a chronic respiratory disorder or 
references to asbestos, as noted above.  Moreover, the 
November 2005 VA medical examiner concluded that the 
veteran's COPD was not related to the veteran's period of 
service and his respiratory problems were not secondary to 
penicillin hypersensitivity after review of the claims folder 
and examination of the veteran.  Alternatively, the examiner 
attributed the veteran's pulmonary problems to his 
obstructive sleep apnea secondary to his obesity and to his 
COPD which was either due to smoking or asthma.  The veteran 
told the examiner that he had had problems with asthma as a 
child, the symptoms resolved when he was in service, and 
returned after discharge.  The examiner specifically noted 
that the veteran's chest x-ray did not show any evidence that 
asbestos was responsible for the veteran's lung problems.  It 
is noted that there is no medical opinion contrary to the one 
offered by the November 2005 VA examiner of record.  Thus, 
the Board finds the November 2005 VA examiner's opinion 
dispositive in this case.  

As there is no evidence that the veteran's current 
respiratory disorders are related to active military service 
to include asbestos exposure and penicillin hypersensitivity, 
the Board finds that the preponderance of the evidence weighs 
against the claim and service connection for a respiratory 
disorder is not warranted.            

Hypertension Claimed as due to Penicillin Reaction  

A review of the medical evidence of record reveals that the 
veteran currently suffers from hypertension.  Indeed, the 
November 2005 VA medical examiner diagnosed the veteran with 
hypertension based on his examination of the veteran and 
review of the claims folder.  It is additionally noted that 
the veteran's VA treatment records from 1998 to 1999 include 
diagnoses of hypertension.    

Nonetheless, the competent medical evidence does not show 
that the veteran's current hypertension is related to service 
or that hypertension manifested to a compensable degree 
within a year of service.  The service medical records are 
absent of any findings of hypertension and the earliest 
finding of hypertension of record is not noted until 1998, 
approximately 43 years after discharge.  The veteran even 
told the November 2005 VA examiner that he was first 
diagnosed with hypertension in 1972, which is approximately 
17 years after discharge.  While it is noted that the service 
medical records show that the veteran has a hypersensitivity 
to penicillin, no competent medical evidence links the 
veteran's hypertension to such hypersensitivity or otherwise 
to the veteran's military service.  Rather, the November 2005 
VA medical examiner reviewed the record and found that there 
was no evidence that the veteran ever had an acute reaction 
to penicillin while in service.  He added that even if the 
veteran had an acute reaction to penicillin, all the problems 
which happen are only acute and they do no leave any chronic 
sequela.  He further noted that there was no evidence of any 
heart disease in service and concluded that the veteran's 
hypertension was not related to his active service.  As there 
is no opinion to the contrary of record, the Board finds the 
November 2005 VA examiner's opinion dispositive in this case.  

In sum, the medical evidence of record does not show that the 
veteran's current hypertension is related to service or 
manifested to a compensable degree within one year of 
discharge.  Therefore, the preponderance of the evidence 
weighs against the veteran's claim and service connection for 
hypertension is not warranted on either a direct or 
presumptive basis.  

Irregular Heart Beat Claimed as due to Penicillin Reaction 

There is no competent medical evidence to show that the 
veteran has a current disability manifested by an irregular 
heart beat related to his military service to include as due 
to a reaction to penicillin.  Indeed, the service medical 
records are absent of any notations regarding an abnormal 
heart beat and the November 2005 VA medical examiner noted 
that there was no evidence of an irregular heart beat in 
service based on his review of the veteran's service medical 
records.  The November 2005 VA medical examiner also 
concluded that there was no evidence that an irregular heart 
beat was secondary to penicillin hypersensitivity.  
Furthermore, there is no competent medical evidence that 
links a current disability manifested by an irregular heart 
beat to active military service or to the year following the 
veteran's discharge from active service.  Thus, the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a disability manifested by 
an irregular heart beat is not warranted.             




Gastrointestinal Disorder to include Ulcers and 
Gastroenteritis

The medical evidence does not show that the veteran currently 
suffers from a gastrointestinal disorder related to his 
active military service.  While it is noted that the 
veteran's service medical records include an assessment of 
peptic ulcer with acute perforation on May 29, 1952 that was 
then changed to acute gastroenteritis due to food 
indiscretion on May 30, 1952, the November 2005 VA medical 
examiner wrote that there was no current evidence of any 
ulcers or gastroenteritis based on his review of the claims 
folder and examination of the veteran.  The examiner also 
noted that the veteran did not have a gastrointestinal 
disorder, was not on any medication for a gastrointestinal 
disorder, and denied any gastrointestinal problems at the 
November 2005 VA examination.  The Board further observes 
that there is no other medical evidence of record to show 
that the veteran has a current gastrointestinal disorder.  In 
the absence of evidence of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence weighs 
against the veteran's claim and service connection for a 
gastrointestinal disorder to include ulcers and 
gastroenteritis is not warranted.  

Disability Manifested by Reaction to Penicillin 

While the Board observes that an undated service medical 
record notes that the veteran demonstrated a hypersensitivity 
to penicillin in service, there is no indication that he 
currently suffers from a disability manifested by reaction to 
penicillin.  In November 2005, the veteran underwent a VA 
medical examination and the examiner noted at that time that 
there was no evidence that the veteran ever had an acute 
reaction to penicillin while in service based on his review 
of the record.  He additionally wrote that even if the 
veteran had had an acute reaction to penicillin, all the 
problems which happen are only acute, and they do not leave 
any chronic sequela.  He further found that there was no 
evidence that the veteran's hypertension or irregular heart 
beat or gastrointestinal problems or respiratory problems 
were secondary to penicillin hypersensitivity.  Thus, the 
examiner did not find that any of the veteran's claimed 
disabilities were related to his in-service penicillin 
sensitivity.  Furthermore, there is no competent medical 
evidence of a current disability related to the veteran's 
penicillin hypersensitivity or a penicillin reaction 
contained in the record.  In the absence of such evidence, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, the preponderance of the 
evidence weighs against the veteran's claim and an award of 
service connection is not warranted.   
 

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

1.  Entitlement to service connection for a respiratory 
disorder is denied.

2.  Entitlement to service connection for hypertension 
claimed as due to penicillin reaction is denied.

3.  Entitlement to service connection for a disability 
manifested by an irregular heart beat claimed as due to 
penicillin reaction is denied.

4.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers and gastroenteritis is denied.

5.  Entitlement to service connection for a disability 
manifested by reaction to penicillin is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


